People v Casado (2019 NY Slip Op 09282)





People v Casado


2019 NY Slip Op 09282


Decided on December 24, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 24, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
MARK C. DILLON
VALERIE BRATHWAITE NELSON
ANGELA G. IANNACCI, JJ.


2012-06990
 (Ind. No. 6315/11)

[*1]The People of the State of New York, respondent,
vAngel Casado, appellant.


Paul Skip Laisure, New York, NY (Lisa Napoli of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Solomon Neubort of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Patricia DiMango, J.), rendered February 29, 2012, convicting him of assault in the second degree and endangering the welfare of a child, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant contends that his right to due process was violated because the Supreme Court failed to advise him that his plea of guilty could have immigration consequences, as required by the Court of Appeals in People v Peque (22 NY3d 168). Even assuming that the defendant was entitled to such a warning since he was sentenced before Peque was decided, the issue is not properly before this Court because the defendant represented to the court that he was a citizen of the United States (see People v Williams, ___ AD3d ___ [decided herewith]; People v Tull, 159 AD3d 1387; People v Brazil, 123 AD3d 466, 467).
MASTRO, J.P., DILLON, BRATHWAITE NELSON and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court